Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-11 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on 06/19/20 and 9/14/21 has been acknowledged and considered by the Office.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Patrick de la Pena on 07/22/22.
Cancel claim 2.
Change the dependency of claim 3 from “2” to “1”.
Replace claim 1 with the following:
A sealant discharge nozzle configured such that a sealant from a cartridge is discharged from a discharge hole of the sealant discharge nozzle, the sealant discharge nozzle having a leading end portion that comprises:
a pair of side wall portions; and
a connecting wall portion configured to connect the pair of side wall portions with each other and provided in cooperation with the pair of side wall portions to form a first recess that is open on one side in a first direction perpendicular to an axial direction of the sealant discharge nozzle, and the first recess is open on a leading end side in a second direction parallel to an axial direction of the sealant discharge nozzle, wherein 
the discharge hole has an opening formed on a first recess side of the connecting wall portion;
wherein the leading end portion comprises a leading end 20face formed to be protruded to the leading end side with gradually increasing a degree of protrusion from respective sides to a center of the leading end face when being viewed in the first direction.  
Replace claim 6 with the following:
The sealant discharge nozzle according to claim 1, 15wherein the connecting wall portion is provided in cooperation with the pair of side wall portions to form a second recess that is open on another side that is different from the one side in the first direction, and on the leading end side.  
Reasons for Allowance
Claims 1 and 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 9718088 and  US 2016/0271629 and US 11027307 and US 88281495 and US 0796246 and US 2007/0007370) fail to disclose, either alone or in any combination, a sealant discharge nozzle comprising, inter alia, a combination comprising: a pair of side wall portions and a connecting wall portion configured to connect the pair of side wall portions and forming a first recess open on two sides; and a leading end 20face formed to be protruded to the leading end side with gradually increasing a degree of protrusion from respective sides to a center of the leading end face when being viewed in the first direction.  The aforementioned structure is used to shape the sealant as it is discharged. Furthermore, there is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754


/DAVID J WALCZAK/Primary Examiner, Art Unit 3754